DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 8, 14, and 21 each require at least a home appliance comprising: a proximity sensor to detect a user of the home appliance in proximity of the home appliance; a microphone to receive an utterance of a trigger command of the user; a user interface through which it is settable whether a voice recognition mode is to be activated in response to the proximity sensor detecting the user in proximity of the home appliance, and whether the voice recognition mode is to be activated in response to the microphone receiving the utterance of the trigger command of the user; and at least one processor configured to: perform a first operation of activating the voice recognition mode in response to the proximity sensor detecting the user in proximity of the home appliance, when the voice recognition mode is set through the user interface to be activated in response to the proximity sensor detecting the user in proximity of the home appliance, and, with the voice recognition mode activated by the first operation, inactivate the voice recognition mode in response to a predetermined event occurring 
The prior arts on record teach the following: a home appliance comprising: a proximity sensor to detect a user of the home appliance in proximity of the home appliance; a microphone to receive an utterance of a trigger command of the user; a user interface and at least one processor configured to: perform a first operation of activating the voice recognition mode in response to the proximity sensor detecting the user in proximity of the home appliance, when the voice recognition mode is set through the user interface to be activated in response to the proximity sensor detecting the user in proximity of the home appliance.

However, none of the prior arts disclose a user interface through which it is settable whether a voice recognition mode is to be activated in response to the proximity sensor detecting the user in proximity of the home appliance, and whether the voice recognition mode is to be activated in response to the microphone receiving the utterance of the trigger command of the user; and, with the voice recognition mode activated by the first operation, inactivate the voice recognition mode in response to a predetermined event occurring while the proximity sensor continues to detect the user in proximity of the home appliance in combination with the other features as stated in claims 8, 14, and 21. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Jared Walker/Primary Examiner, Art Unit 2426